UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                           MULLIGAN, HAIGHT, and BURTON
                               Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                          Sergeant JOSEPH R. HAVERTY
                           United States Army, Appellant

                                   ARMY 20130559

                       Headquarters, 82d Airborne Division
 Kirsten V.C. Brunson, David H. Robertson, and James W. Herring, Military Judges
                 Colonel John N. Ohlweiler, Staff Judge Advocate


For Appellant: Colonel Kevin Boyle, JA; Major Amy E. Nieman, JA; Captain
Patrick J. Scudieri, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie III,
JA; Major John K. Choike, JA; Captain John Gardella, JA (on brief).


                                    29 January 2016
                               ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------

Per Curiam:

       A military panel with enlisted representation, sitting as a general court-
martial, convicted appellant, contrary to his pleas, of one specification of violating a
lawful general regulation, one specification of cruelty and maltreatment, one
specification of aggravated sexual contact, one specification of abusive sexual
contact, one specification of indecent viewing, one specification of larceny, and one
specification of assault consummated by a battery in violation of Articles 92, 93,
120, 120c, and 128, Uniform Code of Military Justice, 10 U.S.C. §§ 892, 893, 920,
920c, 928 (2012) [hereinafter UCMJ]. The panel sentenced appellant to a bad-
conduct discharge, confinement for 120 days, forfeiture of all pay and allowances,
and reduction to the grade of E-1. The convening authority approved the findings
and sentence as adjudged.

      This case is before us pursuant to Article 66, UCMJ. Appellant raises four
assignments of error, two of which merit discussion and relief. The matters
HAVERTY—ARMY 20130559

personally raised by appellant pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982), are without merit.

                                  BACKGROUND

       Appellant offered to help a new soldier, Specialist (SPC) BB, with assembling
her field gear and putting together her barracks room. Appellant began drinking
while in BB’s barracks room and pressured her to follow suit in the drinking. As
appellant began to leave the room, he turned and asked BB how she would conduct a
“patient assessment” as they were both medics. BB first said no, but then appellant
told her to lay on the floor. After appellant began to kneel over her, he directed her
to go lay on her bed. As he began this “patient assessment,” appellant asked BB
various questions as though she were a patient. BB’s response was, “Stop. Please
just stop,” and “I can’t remember right now.” BB then curled up in the fetal position
on her bed away from appellant.

       Appellant then overpowered BB and grabbed her ankles to straighten her legs.
Appellant took his hands and touched BB’s clavicle and sternum, then lifted BB’s
shirt up to her armpits, exposing her bra and torso. Appellant then traced his hands
on BB’s torso outlining four quadrants and asked her if she knew what internal
organs were in each quadrant. Appellant then began to move his hands downward on
BB’s body toward her hip while asking her about the femoral pulse. Appellant
began to then touch BB’s legs, with one hand on her inner thigh and another on her
knee. Appellant touched BB’s crotch and vaginal area after touching her inner
thigh.

       Appellant then rolled BB onto her side and asked her how to check for rectal
bleeding. After appellant rolled BB again onto her back, she pulled her shirt down
and stood up. She reported the incident two days later. Among the charges for
misconduct, the government charged appellant with aggravated sexual contact based
on the touching of BB’s inner thigh and vaginal area by using unlawful force and
abusive sexual contact based on the same touching of BB’s inner thigh and vaginal
area by using fraudulent representation.

                             LAW AND DISCUSSION

A. Unreasonable Multiplication of Charges

       What is substantially one transaction should not be made the basis for an
unreasonable multiplication of charges against one person.” Rule for Courts-Martial
307(c)(4). The prohibition against unreasonable multiplication of charges
“addresses those features of military law that increase the potential for overreaching
in the exercise of prosecutorial discretion.” United States v. Campbell, 71 M.J. 19,
23 (C.A.A.F. 2011) (quoting United States v. Quiroz, 55 M.J. 334, 337 (C.A.A.F.



                                          2
HAVERTY—ARMY 20130559

2001)). In United States v. Quiroz, our superior court listed five factors to help
guide our analysis of whether charges have been unreasonably multiplied:

             (1) Did the accused object at trial that there was an
             unreasonable multiplication of charges and/or
             specifications? 

             (2) Is each charge and specification aimed at distinctly
             separate criminal acts?

             (3) Does the number of charges and specifications
             misrepresent or exaggerate the appellant’s criminality?

             (4) Does the number of charges and specifications
             [unreasonably] increase the appellant’s punitive exposure?

             (5) Is there any evidence of prosecutorial overreaching or
             abuse in the drafting of the charges?

55 M.J. at 338-39.

       After balancing the Quiroz factors in this case, we conclude that appellant’s
convictions for both abusive sexual contact and aggravated sexual contact constitute
an unreasonable multiplication of charges as applied to findings. First, appellant
objected to the Specification of Charge II and the Specification of Additional Charge
II as an unreasonable multiplication of charges; this weighs in favor of appellant.
As to the second factor, each charge and specification is aimed at the same criminal
act—touching BB’s inner thighs and genitalia. The two separate charges reflect
different means by which appellant accomplished the same criminal act. Third,
standing convicted of two separate sex offenses for one criminal act exaggerates
appellant’s criminality. An “unauthorized conviction has ‘potential adverse
consequences that may not be ignored,’ and constitutes unauthorized punishment in



  This court may grant relief under our Article 66(c), UCMJ, powers to affirm “only
such findings of guilty and the sentence or such part or amount of the sentence, as
[we] find[] correct in law and fact and determine[], on the basis of the entire record,
should be approved.” Quiroz, 55 M.J. at 338 (quoting UCMJ art. 66(c)). This
“awesome, plenary, de novo power” provides us with the authority to consider all
claims of unreasonable multiplication of charges, even if raised for the first time on
appeal. Id. (quoting United States v. Cole, 31 M.J. 270, 272 (C.M.A. 1990)). See
also United States v. Anderson, 68 M.J. 378, 386 (C.A.A.F. 2010) (“[A]pplication of
the Quiroz factors involves a reasonableness determination, much like sentence
appropriateness, and is a matter well within the discretion of the CCA in the exercise
of its Article 66(c), UCMJ, . . . powers.”).


                                           3
HAVERTY—ARMY 20130559

and of itself.” United States v. Savage, 50 M.J. 244, 245 (C.A.A.F. 1999) (quoting
Ball v. United States, 470 U.S. 856, 865 (1985)). Fourth, a conviction for both of
these charges and specifications did not increase appellant’s punitive exposure
because the military judge merged the offenses for sentencing purposes. Finally, we
find no evidence of prosecutorial overreaching, given the facts admitted at
appellant’s court-martial could support a finding of guilty to either specification.

       The statutory scheme created by Congress for Article 120, UCMJ, makes our
remedy in this case different than normally required. Merging of separate
specifications into one specification is usually an available remedy. See supra
Campbell. Because Congress grouped by statute various unlawful means of
committing sexual contact, appellant’s conduct violated two separate provisions of
Article 120, UCMJ. 10 U.S.C. § 920 (2012). In the Specification of Additional
Charge II, appellant violated Article 120(d), abusive sexual contact, by making a
fraudulent representation that the sexual act served a professional purpose. In the
Specification of Charge II, appellant violated Article 120(c), aggravated sexual
contact by using force. Accordingly, we dismiss the abusive sexual contact
specification in our decretal paragraph.

B. Dilatory Post-Trial Processing

       The convening authority took action 473 days after the sentence was
adjudged, and all but thirty days are attributable to the government. Although we
find no due process violation in the post-trial processing of appellant’s case, we
must still review the appropriateness of the sentence in light of the unjustified
dilatory post-trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J.
219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are]
required to determine what findings and sentence ‘should be approved,’ based on all
the facts and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”). See generally United States v. Toohey, 63 M.J.
353, 362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct.
Crim. App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App.
2000).

       It took 399 days to transcribe the record of trial and to serve the record on the
appellant after his defense counsel had made two requests for speedy post-trial
processing. The government offered that personnel shortages were the reason for the
delay. However, our superior court held that “personnel and administrative issues . .
. are not legitimate reasons justifying otherwise unreasonable post-trial delay.”
United States v. Arriaga, 70 M.J. 51, 57 (C.A.A.F. 2011). The delay between
announcement of sentence and action is simply too long, and could “adversely affect
the public’s perception of the fairness and integrity of the military justice system . .
. .” Ney, 68 M.J. at 617. Thus, we find relief is appropriate under the facts of this
case.



                                           4
HAVERTY—ARMY 20130559


                                   CONCLUSION

       The findings of guilty of the Specification of Additional Charge II and
Additional Charge II are set aside and DISMISSED. The remaining findings of
guilty are AFFIRMED.

      Reassessing the sentence on the basis of the error noted, the entire record, and
applying the principles of United States v. Sales, 22 M.J. 305, 307-08 (C.M.A.
1986), and the factors set forth in United States v. Winckelmann, 73 M.J. 11, 15-16
(C.A.A.F. 2013), we AFFIRM only so much of the sentence as provides for a bad-
conduct discharge, confinement for ninety days, forfeiture of all pay and allowances,
and reduction to the grade of E-1.

       There is no change in the penalty landscape or exposure as the military judge
merged the two charges in question for sentencing purposes. See Winckelmann, 73
M.J. at 15-16. The gravamen of the offenses has not changed. Id. at 16. Finally,
this court reviews the records of a substantial number of courts-martial involving
sexual contact, and we have extensive experience with the level of sentences
imposed for such offenses under various circumstances. Id. All rights, privileges,
and property, of which appellant has been deprived by virtue of that portion of the
findings set aside by this decision, are ordered restored. See UCMJ arts. 58a(b),
58b(c), and 75(a).


                                       FOR THE
                                       FOR THE COURT:
                                               COURT:




                                       MALCOLM
                                       MALCOLM H.  H. SQUIRES,
                                                      SQUIRES, JR.
                                                               JR.
                                       Clerk of Court
                                       Clerk of Court




                                          5